Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As previously indicated, the “cable” and “flexible printed circuit board” elements (as set forth in claims 1 and 11) are not set forth in relation to any of the other positively claimed elements (LED; detector; communication interface), rendering the scope uncertain. Examiner notes that, for example, the LED is “communicatively coupled” but does not rely on the cable element for providing the communication, nor does the claim indicate that the LED is provided or connected to the flexible printed circuit board element.
Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. Applicant notes that they have amended the claims to positively recite cable and PCB elements. Applicant has indicated the manner in which the terms “IPX3” and “IP33” would be generally understood by one of ordinary skill in the art. However, neither Applicant’s amendment nor remarks address the issue of the lack of positive relation between certain elements, rendering the claim scope uncertain. As such, although the amendment and argument did address some of the rejections under 35 USC 112, Applicant did not overcome all matters raised in the rejections. As such, the rejection is hereby maintained as discussed above.
Applicant’s arguments, see Remarks, filed 11 August 2022, with respect to the rejection of claims 1 - 20 under 35 USC 102 have been fully considered and are persuasive.  The prior art rejection of claims 1 - 20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maser et al., Flager, and Karma et al. each teach sensor arrangements that incorporate strain relief elements. However, none of the teachings concern providing the strain relief as part of a cable to flexible printed circuit board joint, with a supplemental material, including an adhesive wrap, an injection molded joint, or an overmolded joint, provided around the cable to flexible PCB joint connection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ERIC F WINAKUR/Primary Examiner, Art Unit 3791